Appellant was convicted of the offense of violating the prohibition laws by having whisky in his possession.
While the case was being tried, over his timely objection, the state was allowed to offer testimony tending to show that he had "pleaded guilty" to the charge of possessing whisky, etc., in another forum, at a prior time. This testimony was inadmissible, upon the trial of the question of his guilt vel non, and, for the error in overruling appellant's objections to same, the judgment of conviction is reversed, and the cause remanded. Mitchell v. State, 22 Ala. App. 300, 115 So. 149, and authorities therein cited.
Reversed and remanded. *Page 249